Order issued November 14, 2012




                                             In The
                                  Tourt of Appeals
                                 Distrirt of r:cas at Dallas
                                      No. 05-12-01423-CV


                            IN RE JAMES FLANAGAN, Relator

                 Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-12879

                                         ORDER
                        Before Justices Moseley, FitzGerald, and Myers

       Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.